DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/28/2020 and 01/23/2020 have been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Shida (US 2005/0241738 A1), in view of at least one of Mathews (US 2008/0066841 A1), or Ito (US 2007/0012389 A1), and further in view of Nakamura et al. (US 2015/0020937 A1).
Claim Interpretation: The limitation “a tread portion having a designated mounting direction to a vehicle, the tread portion comprising a first tread edge and a second tread edge to be located outwardly and inwardly of a vehicle, respectively, when being mounted to the vehicle” is considered intended use as the limitation does not provide structure which would delineate a tire inside from a tire outside.
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements.
Regarding claim 1, Shida discloses a tire comprising:
[AltContent: arrow][AltContent: textbox (2nd middle land)][AltContent: arrow][AltContent: textbox (1st middle land)][AltContent: arrow][AltContent: textbox (Crown main groove)][AltContent: arrow][AltContent: textbox (2nd Shoulder main groove)][AltContent: textbox (1st Shoulder main groove)][AltContent: arrow][AltContent: textbox (TE2 – Inner side)][AltContent: textbox (TE1 – Outer side)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


A tread portion 11 having an outer side M of a vehicle when the tire is mounted on the vehicle and tread edges TE1 and TE2 which denote a first tread edge and second tread edge disposed outwardly of the tire’s center line CL, see [0004] and FIG. 1 – (corresponds to a designated mounting direction to a vehicle, the tread portion comprising a first tread edge and a second tread edge to be located outwardly and inwardly of a vehicle, respectively, when being mounted to the vehicle); and
Two or more main grooves 2 extending continuously in a tire circumferential direction between the first tread edge TE1 and the second tread edge TE2, and two or more land portions 3 divided by the main grooves 2; and
Wherein the main grooves 2 comprise a first shoulder main groove disposed between the first tread edge TE1 and a tire equator CL, a second shoulder main groove disposed between the second tread edge TE2 and the tire equator CL, and a crown main groove disposed between the first shoulder main groove and the second shoulder main groove; and
The land portions comprise a first middle land portion defined between the first shoulder main groove and the crown main groove, and a second middle land portion defined between the second shoulder main groove and the crown main groove; and
While Shida discloses it tread pattern is suitable for using lateral grooves, see [0045]; it does not provide any details of use prompting one to look to the art for exemplary configurations thereof.
Mathews discloses it is conventional to have:
	The tread usually consists of a plurality of circumferentially and laterally extending grooves which divide the tread into generally circumferentially extending ribs formed by a plurality of either continuous or discontinuous tread blocks. The tread blocks may be separated by lateral grooves or slots which connect the circumferential grooves with each other and provide for expelling water to prevent hydroplaning and provide better traction in snow and mud. To improve longevity and ride comfort and to reduce irregular wear, tread blocks separated by lateral grooves can be connected by tie bars. Tie bars are local radial elevations of the bottom of a groove between tread blocks. In these places, the groove has a reduced depth, and the two adjacent tread blocks are more rigidly connected to each other than if they were separated by a full-depth groove, see [0002].
Ito discloses it is conventional to have:
	A pneumatic tire comprises a tread portion provided with at least two circumferential grooves and lateral grooves extending from the circumferential grooves so as to form blocks which are circumferentially divided by the lateral grooves and arranged in at least three circumferential rows axially divided by said at least two circumferential grooves, and each of the lateral grooves is provided with a tie-bar rising from the groove bottom to a certain height within the depth of the lateral groove so as to connect the opposite groove walls with each other, wherein the tie-bars in the lateral grooves extend along the respective lateral grooves towards the adjacent circumferential grooves but terminate before the circumferential grooves so as to provide certain distances therebetween, see [0007]-[0009].
Nakamura discloses in general:
	A pneumatic tire at a time of cornering, a ground contact pressure of the pneumatic tire is higher at the vehicle outer side than at the vehicle inner side. Therefore, to improve cornering characteristics, an increase in tread stiffness at a tire mounting outer side is called for. Meanwhile, it is also necessary to consider drainage characteristics during running on wet road surfaces … And where a “raised portion” is used to increase the stiffness of a land portion while maintaining a desired drainage property, see [0002], [0015].
The motivation to combine references exists when there is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983), see MPEP 2144. 
In this instance, the combination of Shida with at least one of Mathews or Ito and with Nakamura updates Shida’s tread pattern to include lateral grooves having raised portions that provide a benefit of increased stiffness in the outer portion of the tire when mounted on the vehicle, while maintaining the drainage properties of the lateral grooves. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the lateral grooves of Shida, to have raised portions in the claimed manner, as taught by Mathews or Ito, and have the raised portions of the lateral grooves that are formed on the tire outer side of the tread pattern, when mounted on the vehicle middle, have a longer length than the raised portions of the lateral grooves that are formed on the tire inner side of the tread pattern, as reasonably suggested by Nakamura,  in order to provide the tire with each of the aforementioned advantages.	
Regarding claim 2, modified Shida discloses the claimed invention except for the first/second middle lateral grooves raised portion length difference of 1.05 – 1.25. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the raised portions in the claimed manner, since such a modification would involve only a mere change in size of a component. Scaling up or down of an 
Regarding claim 3, modified Shida discloses the height of the tie bars are at least 20% and at most 85% of the of the depth of the deepest circumferential groove, see [0068] - [0069] – (corresponds to the claimed depth range of 0.10 – 0.60 time a depth of the crown main grooves). Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Claims 4-13, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shida (US 2005/0241738 A1), in view of at least one of Mathews (US 2008/0066841 A1), or Ito (US 2007/0012389 A1), in view of Nakamura et al. (US 2015/0020937 A1) as applied to claim 1 above, and further in view of Hitzky (US 5,580,404), in view of Welbes.
Regarding claims 4-13, 15-16: modified Shida discloses the first/second middle lateral grooves are provided with raised portions which are inclined at an angle with respect to (wrt) the tire axial direction, to include first/second outer portions extending from first/second ends of the raised portion and having the first/second outer portion angles be smaller wrt the tire axial direction than the raised portion, see modified Shida – (Mathews Fig. 1) depiction below.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

[AltContent: textbox (Raised portion angle)][AltContent: textbox (First/Second outer portion angle)]
[AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (Axial direction reference line)][AltContent: arrow]
 

It has been held that guidance as provided by the figures is sufficient to enable public possession of an inventive concept. That is, an enabling picture may be used to reject claims directed to an article, see MPEP 
In any event, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the first and second middle lateral grooves to include the raised portions thereof in the claimed manner since: (1) Hitzky discloses a tread pattern having first/second middle lateral grooves (40 – 42) with raised portions 62 disposed in the centers thereof. And further that angling the grooves at a substantial angle wrt the EP, enables the leading and trailing edges of the blocks to enter and exit the footprint of the tread at different time to thereby minimize the hum caused by distortion of the blocks during movement – (corresponds to the claimed angles and lengths). And (2) Welbes discloses a tread pattern having elongated “S” shaped lateral grooves 46 with raised portions 48 disposed in the centers thereof. And further discloses such a configuration provides additional traction for the tread and has excellent noise dampening properties. This due to the design where the groove cross-sectional area goes from large to small to large creating a contraction then an expansion of the acoustical sound waves. This dampening being increased by the curvature of the grooves, see Col 6 lines 15-24 – (corresponds to the claimed curvature and S-shape).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shida (US 2005/0241738 A1), in view of at least one of Mathews (US 2008/0066841 A1), or Ito (US 2007/0012389 A1), in view of Nakamura et al. (US 2015/0020937 A1), in view of Hitzky (US 5,580,404), in view of Welbes et al. (US 6,923,232 B1), as applied to claims 1, 11 above, and further in view of Ishibashi (US 2017/0190220 A1).
Regarding claim 14, modified Shida does not explicitly disclose the first/second middle lateral grooves have a depth of 0.30 – 0.80 time a depth of the crown main groove.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the tread pattern as claimed since:
Ishibashi discloses a tire tread pattern which includes middle transverse grooves 20, the grooves have a depth of 0.50 – 0.83 times a depth of the main groove 4 – (meets the claimed depth of 0.30 – 0.80 times a depth of the crown main groove), this being beneficial for exerting high steering stability while maintaining the drainage function of the middle transverse grooves, see [0053]. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shida (US 2005/0241738 A1), in view of at least one of Mathews (US 2008/0066841 A1), or Ito (US 2007/0012389 A1), in view of Nakamura et  as applied to claim 1 above, and further in view of Maehara et al. (US 2016/0221397 A1).
Regarding claim 17, modified Shida does not explicitly disclose each first/second middle lateral groove has a groove-reference-straight-line that connects both ends of a groove centerline thereof being inclined in a first/second direction with respect to the tire axial direction and being oppositely directed.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the tread pattern as claimed since:
Maehara discloses a tire tread pattern. The tread pattern is further configured such that center land portion 13 – (construed as first/second middle land portions) are disposed on both sides of the equatorial plane of the tire C, to include having two or more middle blocks 22s thereof being divided by first/second lateral grooves 21; and where each first/second lateral groove 21 is configured such that a groove-reference-straight-line that connects both ends of the lateral grooves centerlines are inclined in first/second directions with respect to the tire axial direction, and where both are oppositely directed with respect to the tire axial direction, see FIG 2. Maehara further discloses with such a configuration pitch noises generated from the center lateral grooves 21, are prevented from being superimposed, and thereby the noise performance is improved. And .
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shida (US 2005/0241738 A1), in view of at least one of Mathews (US 2008/0066841 A1), or Ito (US 2007/0012389 A1), in view of Nakamura et al. (US 2015/0020937 A1), in view of Maehara et al. (US 2016/0221397 A1), as applied to claim 18 above, and further in view of Hitzky (US 5,580,404).
Regarding claims 18-20, modified Shida does not explicitly disclose each first middle block is a smooth block having a ground contacting face which is not provided with any grooves nor sipes, and each second middle block is provided with at least one second middle sipe extending from the second shoulder main groove and terminating within the second middle block.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the tread pattern as claimed since: 
Shida modified with Maehara provides middle blocks in the form of a smooth blocks having a ground contacting face which are not provided with any grooves nor sipes, see FIG. 1; and further modifying the middle blocks on the other side of the equatorial plane of the tire with Hitzky provides at  first middle lateral groove be smaller than a length in the tire circumferential direction of the groove-reference-straight-line of each second middle lateral groove, would predictably vary the pitch for tire noise reduction.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749